DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on May 10, 2022. The objection to specification in previous Office Action filed on March 17, 2022 is hereby withdrawn.

Claim Objections
Examiner acknowledges the amendments to claims 1 and 5 filed on May 10, 2022. The claim objections in the previous Office Action filed on March 17, 2022 are hereby withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, each of the first electrodes corresponds to a plurality of columns of the first light emitting blocks along a first direction, and two adjacent ones of the first light emitting blocks corresponding to the same first electrode along a second direction are aligned or misaligned, wherein the second direction is perpendicular to the first direction. Therefore, claim 1 is allowable. Accordingly, claims 2-6 and 8-20 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 21, in particular, the first light emitting blocks and the second light emitting blocks are all arranged in a plurality of columns and in one-to-one correspondence; and a color of the first light emitting blocks in the same column is the same as a color of a first one of the second light emitting blocks in the column and close to the first light emitting area. Therefore, claim 21 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Examiner, Art Unit 2892